Citation Nr: 1343266	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  12-19 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for varicosities of the left foot.

2.  Entitlement to service connection for a left foot condition as secondary to the service-connected disability of injury, right foot, old, well healed fracture of the third metatarsal.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from January 1964 to May 1964, from December 1965 to January 1966, from July 1966 to August 1966, and in June 1967, August 1969, and July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

A review of the Virtual VA paperless claims processing system includes VA treatment records from November 2010 to May 2012.  Other documents on Virtual VA are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not include any documents at this time.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Varicosities of the Left Foot

The Veteran contends that his varicosities of the left foot are related to his service.  The Board notes that while the Veteran's service treatment records do not reflect any treatment for or diagnosis of varicosities of the left foot, the Veteran indicated he had "foot trouble" in his Reports of Medical History dated in May 1964 and April 1968.  Furthermore, a Report of Medical Examination dated in April 1968 noted exostosis of the left foot-medial surface and varicosities of the right foot-secondary to trauma.  Post-service, a December 1978 VA Examination revealed a few superficial intracutaneous bursts of the veins of the right and left foot, with no evidence of any real varicosities of the tributaries of the great or lesser saphenous vein found.   December 1999 and May 2000 VA treatment notes indicated that the Veteran had varicosities in both ankles.  In a September 2010 VA examination, the examiner noted diffuse varicosities on the left foot.  The examiner did not, however, provide an opinion as to the etiology of the Veteran's varicosities of the left foot.  

The Veteran is competent to observe whether or not he has or has had varicose veins.  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007).  While the Veteran is competent to state that he had varicose veins, he is not competent an opinion regarding the etiology of this disability.  As such, a medical examination is necessary to determine whether or not the Veteran's current varicosities of the left foot are related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (2002), 38 C.F.R. § 3.159(c)(4)(i) (2013).  

Left Foot Condition 

In September 2010, the Veteran was afforded a VA examination for his claim of entitlement to service connection for a left foot condition as secondary to his service-connected disability of injury, right foot, old, well healed fracture of the third metatarsal.  The examiner diagnosed the Veteran with pes cavus with hallux valgus deformities.  The examiner opined that the Veteran's left foot condition was less likely caused by his service-connected disability of injury, right foot, old, well healed fracture of the third metatarsal.  The Board notes that the examiner failed to address whether the Veteran's left foot condition was aggravated by his service-connected disability of injury, right foot, old, well healed fracture of the third metatarsal.  

As the record does not contain an adequate medical opinion as to whether the Veteran's left foot condition is caused or aggravated by his service-connected disability of injury, right foot, old, well healed fracture of the third metatarsal, an additional medical opinion must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate).  Additionally, while on remand, updated treatment records must be obtained.


Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include recent VA treatment records.

2. After the above development has been completed to the extent possible, schedule the Veteran for appropriate VA examination(s) for his varicosities of his left foot and his left foot condition.  The claims file should be provided to the appropriate examiner(s) for review, and the examiner(s) should note that it has been reviewed.  All necessary tests and studies should be performed, and all findings should be set forth in detail.

With regard to the Veteran's claimed Varicosities of Left Foot:	

(a) The examiner should determine whether the Veteran currently suffers from varicosities of the left foot or has had such disability at any time since July 2010;  

(b)  The examiner should then determine whether it is at least as likely as not (50 percent or better probability) that the Veteran's varicosities of the left foot are etiologically related to the Veteran's service.  


With regard to the Veteran's claimed Left Foot Condition:

(a)  The examiner should identify whether the Veteran has any current diagnosed left foot disabilities or has had a left foot disability at any time since July 2010.  The examiner is then asked to:

i)  Provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present left foot disability is etiologically related to the Veteran's active service.  

ii) Provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that any currently present left foot disability was either caused or permanently aggravated by the Veteran's service-connected disability of injury, right foot, old, well healed fracture of the third metatarsal.

In making all of the above determinations, the examiner(s) should consider and discuss the Veteran's reported history and contentions, as well as any other pertinent medical nexus evidence of record.  With respect to varicose veins, the examiner should be aware that the Veteran is competent to report the existence of such conditions.  See Barr.  

The rationale for all opinions expressed must be provided.  If the examiner(s) is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

The examiner(s) is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. 

If the examiner(s) rejects the Veteran's reports, the examiner(s) must provide a reason for doing so. 

3. After the above development has been completed, adjudicate the claims.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


